Title: To Thomas Jefferson from Anonymous, 30 May 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     Charleston May 30th 1808
                  
                  See the inclosed (W) the Court asked the US Attorney, if he objected to the Jurisdiction of the Court in this Case he answered no,
                  upon this principle, every vessel in or to come in, port, will compel, the Collector to clear them out for some other port fully Loaded with provisions, and I need not tel you its no difficult matter for them to be blown off, or to be taken by appointment and fourced into a foreign Port, its an easy matter to make all this appear by protest, and if the US Attorney beleives its true, of Course the Court must discharge the Security,
                  if the Attorney Really beleaved, that every evasion of the embargo was a Real injury to the Nation, and that every Barrel of Provission, that Leaked out prolonged our Sufferings, and tended to defeat our peace measures, the officers of Goverment would be incouraged to do their duty.
                  you Recollect that old Koltuson Refused to give up a traitor by an Order of ____ and preferd doing his duty. Let the Consequinc to himself be what it may,
                  the Orders to the Officers of the Customs will be best executed if they are possitive without, allowing them any discretion and they ought to Keep a Sharp Look out
               